DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.  

Examiner communicated with the attorney with the aim of moving forward the prosecution of the application during the interview conducted on February 3, 2022 and suggested changes and/or amendment to the claims. The examiner also provided the applicant’s representative with a reference (Zhang, US 2019/0083335 A1) that would likely be used to reject the claims. No response has been forthcoming.  

Claims 2-6, 8-9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Zhang, US 2019/0083335 A1.

As to claim 2, see the rejection of claim 11(c).   

As to claim 3, wherein the one or more processors further function as a line of sight detection unit configured to detect a position in a visual field of the image capture apparatus at which the user gazes based on the eyeball image (Tsuji teaches the Information output from the object detection unit 109 includes object positions, sizes, tilts, detection result reliabilities, and the like by the number of detected objects; para. 0022)

In regards to claim 4, The image capture apparatus according to claim 3, wherein the selection unit is configured to select the main subject area by considering the position detected by the line of sight detection unit in addition to the information regarding subjects captured in the past (object region detection…object having the largest area of the object region in detection of the object region; para. 0032; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database). 

5, (Currently Amended) The image capture apparatus according to claim 3, wherein the selection unit is configured to select the main subject area, based on the information regarding subjects captured in the past, from among subject areas that are detected by the recognition unit and are present at distances less than a threshold value from the position detected by the line of sight detection unit (object region detection…object having the largest area of the object region in detection of the object region; para. 0032; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database.  In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database, (para. [0006]).

As to claim 6, the image capture apparatus according to claim 3, wherein the selection unit is configured to select, from among the subject areas detected by the subject detection unit and corresponding to the information regarding subjects captured in the past, the main subject area based on the position detected by the line of sight detection unit (object region detection…object having the largest area of the object region in detection of the object region; para. 0032;(determine recognition target as object coincident with object in database, S206; Fig.2. See also S512 determine recognition of target as object coincident with object in database).

As to claim 8, (Currently Amended) The image capture apparatus according to claim 11, wherein the one or more processors (processor 106), when executing a program stored in a memory (image processing unit 106 and image control unit 105, database 112 and recording medium 108; Figs. 1 and 4), function as: a subject detection unit configured to perform the subject detection processing on image captured according to an instruction made by the user, and update the information regarding subjects captured in the past that is stored in association with the user, based on a result of the subject detection processing (object detection unit 109; S202 and S502, Figs. 1-2 and 4-5).

As to claim 9, (Currently Amended) The image capture apparatus according to claim 11, wherein the one or more processors further function as a control unit configured to perform at least one of focus detection, exposure control, and setting of image processing on captured image, based on a subject area selected by the selection unit (image processing unit 106, imaging control unit 105, Fig.1).

Considering claim 11, image capture apparatus (image capturing apparatus 100) comprising, one or more processors (processor 106), when executing a program stored in a memory (image processing unit 106 and image control unit 105, database 112 and recording medium 108; Figs. 1 and 4), function as: 
 Tsuji does not specifically disclose the claimed “recognition unit configured to recognize a user who operates the image capture apparatus while looking into a display unit that displays a live view image, from an eyeball image of the user.” However, Tsuji isn’t entirely silent and in fact discloses the object detecting unit detects an object and the target object maybe a person’s face ([0022]), the face detection technique includes obtaining knowledge of skin color information, parts such as the eye, nose and mouth, about the face… [0022].
In a similar field of art, Zhang teaches a travel tool control method, device and system. Zhang discloses a goggle 10 comprising a camera 11, image processing circuit 12, control circuit 13 and transmitting circuit 16, Figs. 7-8. Specifically, Zhang discloses capturing an eyeball image of a user; recognizing an eyeball action of the user based on the eyeball image of the user; and generating a travel tool operation instruction to instruct the travel tool to perform an operation corresponding to the eyeball action of the user (Abstract, Figs.1-2, 6-8 and 12). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Tsuji by incorporating the method of capturing an eyeball image of a user, and recognizing an eyeball action of the user based on the eyeball image of the user taught by Zhang, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose of enhancing the utilization efficiency of 
b) a selection unit configured to select a main subject area from a captured image based on a result of subject detection processing performed (object detection unit 109; S202 and S502, Figs. 1-2 and 4-5; para. [0024]) on the captured image and information regarding subjects captured by the recognized user in the past and being stored in association with the user (para. [0024] and object region detection…object having the largest area of the object region in detection of the object region; para. [0032]; determine recognition target as object coincident with object in database, S206; Fig.2. See also S512. In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database [i.e., memory]; (paras. [0006], [0024]).
c) Regarding the claimed a notification unit configured to notify the user of the main subject area through the display unit, the examiner takes official notice in that it is notoriously well known in the art that On-screen display (OSD) or similar graphics may be used to notify the viewer through the display. Therefore, it would have been obvious to the skilled in the art to modify the system by providing an OSD or similar graphics to notify the user of the main subject area.

As to claim 14, see the rejection of claim 11 (a).
15, see the rejection of claim 11 (a).

In regards to claim 16, (New) The image capture apparatus according to claim 11, wherein the selection unit configured to select the main subject area from a captured image that is captured in response to an instruction by the user, based on the result of the subject detection processing performed on the captured image and the information regarding subjects captured by the recognized user in the past and being stored in association with the user (object detection unit 109 detects object, tracks object determines object coinciding with specific object; S202 and S504, Figs. 1-2 and 4-5; The object recognition unit 111 extracts feature information from the image data (object image) of the object detected by the 109 to identify the object region as a recognition target. [0024] and [0032]. In object recognition, the similarity is calculated by comparing a recognition target with a target registered in advance in a database [i.e., memory]; (paras. [0006], [0024]).

Regarding claim 17, see the rejection of claim 11.
 Regarding claim 18, see the rejection of claim 11.

 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of in view of Zhang, US 2019/0083335 A1 in view of Hayakawa et al., US 2015/0145956 A1
Tsuji/Zhang fail to disclose the claimed wherein each piece of the information regarding subjects captured in the past is weighted such that the more frequent a respective subject is captured, the larger the weight is. In the same field of endeavor, Hayakawa discloses 3D object detection device and, specifically, that "[w]hen creating a histogram, the three-dimensional object detection unit 33 may apply weighting to each of the plurality of small areas DW.sub.t1-DW.sub.tn, and count the offset amounts found for each of the small areas DW.sub.t1-DW.sub.tn according to the weighting to create the histogram.  FIG. 8 is an illustration of weighting performed by the three-dimensional object detection unit 33." (See paragraphs [0076]-[0078],[0098], [0103]-[0104], [0204] as well as [0018]; Fig.8). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/ Zhang as modified above by further incorporating the weighting method taught by Hayakawa. Doing so would enhance the utilization efficiency of the combined reference.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Zhang, US 2019/0083335 in view of Peyman, US 20180303667 A1.
 	The combination of Tsuji/Zhang disclose detecting the eye of the user as indicated in the rejection of claim 11 above. However, the references do not specifically teach the claimed “wherein the recognition unit recognizes the user based on an iris pattern obtained from the eyeball image.”
In the same field of art, Peyman teaches a Remote Laser Treatment System With Dynamic Imaging.  An integral laser imaging and treatment apparatus, and associated systems and methods that allow a physician (e.g., a surgeon) to perform laser surgical procedures on an eye structure or a body surface with an integral laser imaging and treatment apparatus disposed at a first (i.e. local) location from a control system disposed at a second (i.e. remote) location, e.g., a physician's office. Specifically, Peyman discloses that the fourth image capture area 410 in FIG. 16 is disposed around the right eye of the patient 400 (e.g., so that the various structures of the right eye, such as the iris and retina, may be used for patient identification and verification purposes), (para. 0271).  It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/Zhang, such being typical considerations of the skilled artisan, by providing or . 

Claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Tsuji, US 2011/0194732 A1 in view of Zhang, US 2019/0083335 A1 in view of Jeong et al., US 2018/0173949 A1
While Tsuji and Zhang as amended above in claim 11 disclose detecting the eye of the user, the references fail to teach the claimed “wherein the recognition unit recognizes the user based on an iris pattern obtained from the eyeball image.” 
However, recognizing a user based on iris pattern obtained from the eyeball image would be obvious to those with ordinary skill in the art. In that regard, and in the same field of endeavor, Jeong discloses operating method for function of IRIS recognition and electronic device.   Specifically, Jeong teaches "If the obtained first image (e.g., an RGB image) satisfies a specified condition, the iris recognition environment may obtain a second image, which is associated with the eye area..." (para. [0043]). Furthermore, on [0094] the reference discloses "According to an embodiment, the specified UI may include an application information area associated with the iris recognition function and a screen area in which the target location object 163 that allows the eye area of an image to be matched to a screen specific location is included." Claim 9 recite "detect an eye area of the subject, and map and output a feature point See also claim 19 and paragraphs 0079 and 0120. Alternatively, as described above, the processor 120 may output the preview image obtained based on the RGB camera device 140 to the whole screen and may display the eye area and the face area in the preview image obtained based on the recognition angle of the IR camera 151 (para. 0127). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsuji/ Zhang, such being typical considerations of the skilled artisan, by providing or incorporating the iris recognition method taught by Jeong for the purpose of making an accurate detection of the movement of the eye and identification thereof of the user. 

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. the applicant argues:
a)  Claim 11 is allowed. Applicant thanks the Examiner for the indication of allowance of claim 11. Claim 11 is amended herein, Applicant respectfully submits that independent claim 11, as amended, is still patentable over the cited art for at least the reasons set forth below.  


For example, Japanese Patent Laid-Open No. 2003-187352 proposes a system
which performs personal recognition to detect a person’s face as a specific object region, extracts feature information of the face, and determines the person having this face. In this specification, processing of identifying the person (object) corresponding to a detected image such as a face will be called “recognition”. 
(§ [0006]; emphasis added.) As best understood by Applicant, Tsuji discloses detecting a person’s face, saving it in a database, and using the information saved in the database to determine whether a face image detected in an image is a registered person. Tsuji, however, nowhere discloses the registered person is “a user who operates the image capture apparatus,” as recited in independent claim 1. Further, Tsuji fails to teach or reasonably suggest “select[ing] a main subject area... based on ... information regarding subjects captured by the recognized user in the past and being stored in association with the user,” as recited in independent claim 11. Thus, Tsuji fails to teach or reasonably suggest the above-recited features of independent claim 11.

c) Independent claims 17 and 18 include recitations similar to those of [sic] independent claim 11. Therefore, Applicant respectfully submits that new independent claims 17 and 

 Examiner Response
a) Claim 11 was indicated allowable in the previous office action. However, claim 11 was amended (1/18/22). Also, as indicated to the applicant during the interview conducted on February 3, 2022, then newly found reference Zhang discloses some of features of the claim 11 as shown above in the rejection of claim. Therefore, the argument that “independent claim 11, as amended, is still patentable over the cited art,” is unpersuasive. 

b) The applicant also argues “Tsuji, however, nowhere discloses the registered person is “a user who operates the image capture apparatus.” However, this argument is unpersuasive because as clearly shown in the rejection above, Tsuji teaches that the object detecting unit detects an object and the target object maybe a person’s face ([0022]), the face detection technique includes obtaining knowledge of skin color information, parts such as the eye, nose and mouth, about the face…and a method which configures an identification unit for face detection based on a learning algorithm typified by the neural net; (para. [0022]).  Zhang as applied in the rejection above clearly teaches a user operating the image capture apparatus by capturing the eyeball image of 

c) see the rejection of claims 17 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





PMN
February 23, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422